Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Khalsa Enterprises LLC d/b/a Crown Fried Chicken,
Respondent.

Docket No. C-13-814
FDA Docket No. FDA-2013-H-0629

Decision No. CR2882

Date: July 31, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil
money penalties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment located at
1385 Springfield Avenue, Irvington, New Jersey 07111, that does business under the
name Crown Fried Chicken, and that sells tobacco products. Complaint § 3. CTP
conducted two inspections of the establishment. Complaint § 9. During an August 6,
2012 inspection, an FDA-commissioned inspector observed that Respondent:
2
[Sold] tobacco products to a minor, in violation of 21 C.F.R. § 1140.14(a);
[and] [failed] to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer's date of birth,
as required by 21 C.F.R. § 1140.14(b)(1).

Complaint § 10.

On October 18, 2012, CTP issued a warning letter to Respondent specifying the
violations that the inspector observed. Complaint § 10. The letter warned Respondent
that if it failed to correct the violations, civil money penalties could be imposed on it and
that it was Respondent’s responsibility to ensure compliance with the law. Complaint

4 10. CTP did not receive a response to the warning letter. Complaint § 11.

During a subsequent inspection, an FDA-commissioned inspector documented that “a
person younger than 18 years of age was able to purchase a package of Newport Box
100s on March 2, 2013, at approximately 4:46 PM ET.” Complaint § 1. The inspector
also documented that “the minor's identification was not verified before the sale . . . on
March 2, 2013, at approximately 4:46 PM ET.” Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on June 3, 2013, via United Parcel Service. CTP charged Respondent with
violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor) and 21 C.F.R.

§ 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer’s date of birth). Complaint
4 1, 10. CTP asked the CRD to impose a $500 civil money penalty based on three
alleged violations of the regulations in a 24-month period. Complaint § 13.

The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint {J 14-18, 20-22. The Complaint stated
that failure to file an answer could result in the imposition of a civil money penalty
against Respondent. Complaint § 19. Respondent neither filed an answer nor requested
an extension of time within the 30-day time period prescribed in 21 C.F.R. § 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that:

the presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:
(1) The maximum amount of penalties provided for by law for the
violations alleged; or

3
(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. Lalso find that CTP’s request to impose a $500 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $500.00.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

